PER CURIAM.
REVERSED. We agree with appellant that he has stated facially valid claims in *139his motion for post-conviction relief and that the attachments to the court order summarily denying his motion do not conclusively demonstrate that he is not entitled to relief.
Accordingly, we reverse and remand with directions that either portions of the record conclusively refuting appellant’s claims be attached to any order denying relief, or that an evidentiary hearing be conducted on appellant’s motion.
ANSTEAD and KLEIN, JJ., and DOWNEY, JAMES C., Senior Judge, concur.